CAMPBELL, Judge.
Defendant’s plea of guilty was accepted only after he had been carefully examined by the trial judge and had signed a written “transcript of plea,” which examination showed that he entered his plea of guilty in conformance with the ruling in Boykin v. Alabama, 395 U.S. 238, 23 L.Ed. 2d 274, 89 S.Ct. 1709 (1969).
The defendant did not protest his innocence at the time he tendered his guilty plea, but rather acknowledged that he was in fact guilty. The ruling of North Carolina v. Alford, 400 U.S. 25, 27 L.Ed. 2d 162, 91 S.Ct. 160 (1970), therefore does not apply.
Judgment was entered on defendant’s plea on 26 September 1972. As there was no order by the trial tribunal granting an extension of time, this, appeal should have been docketed with the Court of Appeals within 90 days after the date of judgment, or by 25 December 1972. Rule 5, Rules of Practice in the Court of Appeals. Defendant did not docket the appeal until 5 February 1973.
*341The appeal entry was dated 5 October 1972, at which time the trial judge allowed defendant 50 days to prepare and serve the case on appeal, which service should have been made by 24 November 1972. Defendant did not secure from the trial judge an order extending the time to serve the case on appeal, and did not in fact serve the case until 1 December 1972. . ,
‘ For failure to comply with these rules, defendant’s'appeal is subject to dismissal. Rule 48, Rules of Practice in the Court of Appeals. Nevertheless, the record shows no error;:
No error.
Judges Parker and Hedrick concur.